Pee Cueiam.
This is an application for a certiorari to review the annual franchise tax for 1931 as assessed against the prosecutor and affirmed by the state board of tax appeals: a prior application to a single justice having been denied by him. No facts are in dispute, and the controversy in law relates to the proper construction of the amendment of 1920 (Pamph. L., p. 339) to the Corporation Tax act, as further amended in 1921 (Pamph. L., p. 975), so far as this legislation applies to corporations having both par value and no par value stock.
At the argument it was agreed by counsel in open court that if this court should consider that a writ should be allowed, the court might take up and decide the case as if such writ had been allowed and returned, and as though the case had been argued on final hearing.
We are clear that the decision of the state board was right, and think that the full and careful opinion of President Weaver in the similar case of North American Co. v. State Tax Commissioner, unofficially reported in 55 N. J. L. J. 86 (March, 1932), covers the ground thoroughly and satisfactorily. The state board relied on that opinion in deciding the present ease (55 N. J. L. J. 89), and we deem it needless to add anything here at this time.
*762In view of this result, allocatur might well be denied and the litigation thereby be stopped at this point; but as the matter is one of importance, we think the better course is to permit of an appeal to the court of last resort. To that end a writ will be allowed and returned pursuant to the stipulation of counsel, and the judgment of the state board will be affirmed, with costs.